927 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herman W. BENJAMIN, Plaintiff-Appellant,v.MERRILL LYNCH, PIERCE, FENNER and SMITH, INC., Defendant-Appellee.
Nos. 90-5669 to 90-5671.
United States Court of Appeals, Sixth Circuit.
March 4, 1991.

On Appeal from the United States District Court for the Western District of Tennessee, No. 82-02957;  Todd, J.
W.D.Tenn.
AFFIRMED.
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Herman W. Benjamin, appeals the district court's entry of judgment for defendant, Merrill Lynch, Pierce, Fenner and Smith, Inc.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred.  The district court's findings of fact are not clearly erroneous, and we are unable to say that the court erred in its view of the law in any of the instances cited to us by plaintiff.  We specifically affirm the district court's quashing of the subpoena for the reasons stated in its order of January 30, 1990;  its exclusion of Trial Document 30 for the reasons stated in that portion of the transcript found in the Joint Appendix at page 466;  and its dismissal of plaintiff's case on the ground that, upon the facts and the law, plaintiff had shown no right to relief upon the reasoning stated in open court on February 6, 1990, and found in the Joint Appendix beginning at page 393.


3
The judgment of the district court is affirmed.